Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Amendments to the Specification submitted November 8, 2018 has been accepted and made of record.
Response to Amendment
Receipt is acknowledged of the preliminary amendment filed 11/8/18.  Examiner notes the status of the claims is as follows: Claims 3-4 are currently pending.  Claims 1-2 have been canceled.  Claims 3-4 have been added. Entry of this amendment is accepted and made of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogasawara et al. (US 2015/0056483) (hereinafter Ogasawara).
Regarding claim 3, Ogasawara teaches a sensor mounting structure comprising: 
an insulator (case body) (11) attached to a wall (connection terminal) (30) of a case (connecting block) (10) of an electric storage component (battery cells) (3) to hold an electrode terminal (electrode) (4)  projecting from the case (connecting block) (10) and insulating the electrode terminal (electrode) (4) from the case (connecting block) (10) (see Figures 4, 5a, 5c and 6 and paragraphs 0024-0027 and 0029); and a temperature sensor (thermistor) (31) comprising: a temperature sensing portion holding a temperature sensing component (thermistor body) (31a) and including a temperature sensing surface (thermistor (31) bottom surface contacting connection terminal (30); see Figure 5c) contacting the wall of the case (connection terminal (30) of connecting block (10); see Figure 5c); a locking portion (binding band) (35) 
Regarding claim 4, Ogasawara teaches the spring portion comprising: 
an adjustment portion including a first position changing portion (blocking arms) (31b) extending from the temperature sensing portion and a second portion changing portion (press arms) (31c) configured to change a position thereof toward and away from the first position changing portion (blocking arms) (31b); and a sloped portion (slope) extending from the second position changing portion (press arms) (31c) and sloped to become closer to the wall (connection terminal) (30) of the case (connecting block) (10) as a distance (d) from the temperature sensing portion increases (see Figure 5c), and the insulating member (case body) (11) comprises a holding portion (locking portion) (20a) pressing the sloped portion (slope) toward the wall (connection terminal) (30) of the case (connecting block) (10) (see Figure 5c and paragraphs 0033-0034).

    PNG
    media_image1.png
    698
    670
    media_image1.png
    Greyscale

Ogasawara Fig. 5c 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lim et al. (US 2015/0214583) directed to a battery module including a plurality of battery cells, a temperature sensor with a spring portion and a case.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855